Citation Nr: 1701238	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with metatarsalgia and callus formation.
	
2.  Entitlement to service connection for a right hand, wrist, and elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve from April 1980 to April 1986 and the Army National Guard of Massachusetts from September 1992 to September 1995.  He was engaged in periods of active duty for training (ACDUTRA) from May 27, 1980, to August 19, 1980, and from June 20, 1981, to August 13, 1981; and was presumably engaged in additional periods of inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from September 2008 and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The September 2008 rating decision denied service connection for a right hand condition, currently phrased as a right hand, wrist, and elbow disability.  The May 2011 rating decision denied service connection for pes planus with metatarsalgia and callus.

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing, and a transcript of this hearing is of record.

In a February 2016 decision, the Board denied the issue of entitlement to service connection of bilateral pes planus with metatarsalgia and callus formation.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In an August 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR), the Veterans Court vacated the Board's decision as to that issue, and remanded it back to the Board for additional development consistent with the JMPR.

The February 2016 decision also remanded the issue of service connection for a right hand, wrist, and elbow disability for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  This issue is once again before the Board and, unfortunately, must be remanded again as is discussed below.

The Board notes that the Veteran was represented by Disabled American Veterans (DAV) on all issues prior to the appeal to the Veterans Court.  However, on appeal of the issue of bilateral pes planus, the Veteran was represented by Chisholm Chisholm & Kilpatrick.  In August 2016, the Veteran was notified that the appeal had been returned to the Board and that he had previously appointed a Veterans Service Organization to represent him.  He was instructed to request a change in representation within 90 days from the date of that letter if he no longer desired that Veterans Service Organization as his representative.  A copy of a different notification letter in August 2016 was sent to DAV as his representative.  Subsequently, DAV submitted appellate briefs on behalf of the Veteran for both issues currently before the Board.  The Veteran has not yet responded or indicated in any way a desire to change his representative.  As such, the Board finds that the evidence of record clearly demonstrates that the Veteran is currently represented by DAV on both issues before the Board.

The issue of service connection for a right hand, wrist, and elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran's bilateral pes planus was noted at the time of entrance into the U.S. Marine Corps Reserve and the National Guard, and was permanently aggravated beyond the natural progression of the disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus with metatarsalgia and callus formation have been met.  38 U.S.C.A. §§ 101(22), 101(24), 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Compensation due to a service-connected disability is paid to a veteran or, under certain circumstances, to a surviving spouse, child, or parent of a veteran.  38 C.F.R. § 3.4.

A "veteran" is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In this case, the appellant qualifies for status as a veteran because he was service-connected for tinnitus based on military noise exposure during his time in the Marine Corps Reserve from 1980 to 1986, which included periods of ACDUTRA, and in the National Guard from 1992 to 1995.

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

As an initial matter, there is no injury that is alleged or shown by the evidence to have been incurred during any period of INACDUTRA.

Additionally, without previously established veteran status, the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  As the Veteran has been deemed qualified for veteran status based upon the periods of ACDUTRA while in the Marine Corps Reserve, these presumptions apply only to those periods of time.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  A claim for benefits based on aggravation of a preexisting condition during any periods of ACDUTRA requires the Veteran to show evidence "both that a worsening of a condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  See Donnellan, 24 Vet. App. at 173 (quoting Smith v. Shinseki, 24 Vet. App. 40, 48 (2010)).  The causal relationship is shown when the Veteran establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id. at 173-74.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran contends that he began having bilateral foot problems while in the Marine Corps Reserve, which first started in basic training with calluses and blisters and increased with weekend drills and summer training.  See VBMS, 4/22/10 Statement in Support of Claim; 11/15/14 VA Form 9.  He continued to have more problems while in the National Guard.  He went to sick bay but was told to see a private physician, so he began receiving treatment from Dr. J.L. in July 1994.  See id.; 7/9/10 Statement in Support of Claim.  A March 2010 letter from Dr. J.L. stated that the Veteran reported that he began to experience severe feet pain while in training for the National Guard due to the excessive running, marching, training, and ill-fitting shoe gear.  See VBMS, 4/27/10 Private Treatment Record (Dr. J.L. 3/29/10 letter).

Additionally, at the May 2015 video conference hearing, the Veteran stated that he had pes planus in 1980 at his entrance examination for the Marine Corps Reserves, but did not have symptoms such as calluses, bruises, blisters, metatarsalgia, dropping bones, and toenails falling off until active duty.  As such, he contends that his pes planus was aggravated by his military service.

Service treatment records reflect that an April 1980 Report of Medical Examination noted the Veteran's pes planus, which was described as asymptomatic.  See VBMS, 9/28/10 STR, p. 8.  In July 1980, he complained of pain in his heels and blisters on his right foot, and was found to have stone bruise syndrome to the heels of both feet.  See id. at 10.  In an August 1980 Report of Medical History, the Veteran reported foot trouble, and the examiner noted a problem with calluses and that one of his toenails was coming off.  See id. at 14, 17.  The Report of Medical Examination reflects that the Veteran had healing blisters on his feet.  See id. at 12.  In November 1981, the Veteran reported no foot trouble, and an examiner found the Veteran to have normal feet and lower extremities.  See id. at 15, 18.

Service treatment records from the Veteran's time with the National Guard only reflect that the Veteran's bilateral pes planus was noted as mild and asymptomatic in a September 1992 Report of Medical Examination for enlistment.  See VBMS, 9/28/10 STR (National Guard), p. 6.

Private treatment records from July 1994 to January 1996 demonstrate that the Veteran began seeking medical treatment with Dr. J.L. for his feet in July 1994, when he complained of pain in the ball of his right foot for several months but had worsened in the last two months.  See VBMS, 7/9/10 Private Treatment Records (Dr. J.L.), p. 1.  He received treatment for severe intractable plantar keratosis, tylomas, and bilateral metatarsal heads during this time.

Private treatment records from April 2003 to September 2010 reflect that the Veteran continued to complain of and receive treatment for his feet, specifically for painful plantar fasciitis of the left heel, painful plantar flex metatarsal of the fourth right metatarsal head, painful tyloma at the first metatarsal head of the left foot, intractable plantar keratosis, painful bilateral pruritic feet along the medial border of the foot from the heel all the way up to the first metatarsal, extostosis at the medial head of the right first metatarsal, hallux abducto valgus deformity of the right foot, and metatarsalgia of the fourth right metatarsal head.   See VBMS, 9/9/10 Private Treatment Records.

In a March 2010 letter, Dr. J.L. stated that he had been treating the Veteran on a regular basis since July 1994 for debridement of painful tylomas and intractable plantar keratosis under the metatarsal heads of his feet bilaterally in order to maintain comfortable weight bearing.  See VBMS, 4/27/10 Private Treatment Record (Dr. J.L. 3/29/10 letter).  He stated that onset of the Veteran's feet problems corresponds to his time serving in the National Guard and that it was not unreasonable to assume that his feet problems arose as a result of the conditions he was subjected to while in the National Guard.  In a September 2010 letter, he further stated that the Veteran continued to exhibit conditions and diagnoses such as painful plantar flex metatarsal with painful lesions and metatarsalgia, hallux abducto valgus deformity, and painful plantar fasciitis.  He noted that the Veteran's condition is consistent with the 1994 diagnosis, but seemed to be more severe at this point and time than at the time of the initial diagnosis.

An April 2011 VA examination report included a review of the claims file and available medical records, recounted the Veteran's history, and a physical examination of the Veteran.  The examiner diagnosed the Veteran with pes planus, metatarsalgia, and callus.  He then opined that it was less likely than not that the Veteran's military experience caused his pedal conditions.  He explained that the callus formation was caused by the Veteran's severe knock-kneed condition that appeared to have influenced his feet into a flat-foot attitude while weight-bearing.  The examiner stated that this was what caused his pedal discomfort and noted that, coupled with his large size with height of 6 foot 3 inches and weight of over 300 pounds, his feet were taking a lot of excessive pressure and force, which caused them to develop a multitude of problems.  Additionally, although he noted that some of these conditions may have occurred while serving in the National Guard, he "can not say that 2 weeks a year and the occasional weekend actually caused these conditions" and opined that the feet disability "would seem to be more likely caused by his own personal body biomechanics and years of walking on legs with a knee condition."  As such, he believed that such problems would have occurred irrespective of his military service.

The Veteran submitted a July 2011 letter, in which Dr. J.L. disagreed with the VA examiner's opinion.  He alleged that the absence of signs of lesions in April 1980, documentation of painful callousities in June 1980, and the continuous painful, recurrent lesions supported a nexus between the in-service incurrence and the current disability.  He also mentioned the Veteran's involvement in weight-bearing and athletic activities prior to service which did not exacerbate his pes planus or cause permanent painful plantar lesions under his metatarsal area.

The Veteran also submitted a second opinion by Dr. F.L., dated July 2014, who found the Veteran to have reasonable range of motion to the subtalar joint and mid-foot and ankle joint, some pain, and absence of crepitus.  See VBMS, 11/3/15 Private Treatment Record.  He expressed some concerns regarding the feet, and stated that the feet appeared to perhaps have changed since service and that there were "progressive exacerbations of these underlying congenital foot deformities that have become painful over time."  However, he stated that he could not necessarily "correlate his active military duty with the changes in his foot."

Dr. J.L. also completed a Foot Conditions, Including Flatfoot (Pes Planus) Disability Benefits Questionnaire dated December 2015, in which he provided diagnoses of bilateral pes planus since July 1994, right metatarsalgia since July 1994, bilateral hammer toes since 2012, bilateral hallux valgus since March 2010, bilateral plantar fasciitis since 1994, and bilateral exostosis since 1994.  He provided a medical history and current symptomatology.  He noted that the Veteran's pes planus was progressively worsening, but did not provide a nexus opinion.

Pursuant to the JMR and the Veterans Court's Order, the Board has reconsidered the evidence of record in this case, including Dr. J.L.'s opinions; and finds that the evidence for and against the Veteran's service connection claim for bilateral pes planus with metatarsalgia and callus formation is at least in relative equipoise.  Specifically, the evidence is at least in relative equipoise that his bilateral pes planus with metatarsalgia and callus formation was aggravated during his Marine Corps Reserve and National Guard service.

The Board finds that the Veteran's pes planus pre-existed both his time with the Marine Corps Reserve and with the National Guard, as it was noted in the entrance examinations for both.  Additionally, the record substantiates current diagnoses of bilateral pes planus.

Furthermore, the evidence demonstrates periods of worsening while in the Marine Corps Reserve.  In April 1980, at the time of enlistment in the Marine Corps Reserve, the Veteran's pes planus was described as asymptomatic.  However, during the course of this service, he complained of pain in his heels, blisters, and calluses.  Also, at the time of enlistment in the National Guard, the Veteran's pes planus was described as mild and asymptomatic.  However, in July 1994, while still in the National Guard, he began complaining of pain in the ball of his right foot and sought private treatment from Dr. J.L.

As such, the contemporaneous medical evidence corroborates the Veteran's statements that his bilateral foot problems were aggravated while in the Marine Corps Reserve and National Guard.  The Board notes that, while the Veteran is not competent to provide evidence as to etiology, he is certainly competent to provide evidence as to the onset of certain symptoms and whether they increased during a specific period of time.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, he is competent to state that the symptoms in his feet increased throughout the course of his service, specifically during weekend drills and summer training.

As such, the Board finds that the presumption of aggravation under 38 C.F.R. § 3.306 applies as there appears to have been a worsening during the relevant periods of service.  While the Veteran's bilateral pes planus appears to have worsened and improved throughout the years, the Board finds that the evidence demonstrates periods of aggravation of his bilateral pes planus with metatarsalgia and callus formation during his time in the Marine Corps Reserve and National Guard.  Additionally, Dr. J.L. stated that the Veteran's condition seemed to be more severe in 2010 than it was at the time of the initial diagnosis in 1994.  Furthermore, the record does not reflect clear and unmistakable evidence to rebut the presumption of aggravation.  Therefore, the Board finds that the Veteran's pre-existing bilateral pes planus with metatarsalgia and callus formation was aggravated in service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As such, service connection for bilateral pes planus with metatarsalgia and callus formation is warranted.


ORDER

Entitlement to service connection for bilateral pes planus with metatarsalgia and callus formation is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The February 2016 Board decision remanded the issue of entitlement to service connection for a right hand, wrist, and elbow disability in order to:  (1) obtain any additional relevant medical evidence that may have come into existence; (2) schedule a VA examination to determine the nature and etiology of the Veteran's right hand, wrist, and elbow disability, and specifically offer an opinion with rationale consistent with the evidence of record; and (3) readjudicate the claim for service connection for a right hand, wrist, and elbow disability and issue a Supplemental Statement of the Case (SSOC) if any benefit sought remains denied.  The AOJ complied with the first and third instructions but failed to substantially comply with the second.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

The AOJ scheduled the Veteran for a VA examination in May 2016, at which time various Disability Benefit Questionnaires (DBQs) were completed to evaluate the right hand, wrist, and elbow disability.  The VA examiner opined that it was less likely than not that the 1993 episode of a fall with right upper extremity injury was the cause of any right hand, wrist, or elbow disability or of any right upper extremity peripheral nerve disability.  As a rationale, he referred to "the statement recorded in the Blank Template."  However, it is unclear to which statement he is referring.  Furthermore, he does not appear to provide any rationale or explanation regarding any relationship between the Veteran's right hand, wrist, and elbow disability with the 1993 injury in any of the DBQs.

Accordingly, the claim is REMANDED for the following action:

1. Notify the Veteran that he is free to submit additional evidence and argument on the questions at issue.  See Kutscherousky v. West 12 Vet. App. 369, 372 (1999).  This notice should include a request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.

2.  Forward the Veteran's claims file, including a copy of this remand, to the May 2016 VA examiner or, if unavailable, another qualified examiner regarding the right hand, wrist, and elbow disability.  Ask that an addendum opinion address the following:

Is it at least as likely as not (i.e. a 50% probability or more) that the Veteran's current right hand, wrist, and elbow disability was incurred in, caused by, or related to service in the U.S. Marine Corps Reserve from April 1980 to April 1986 and the Army National Guard of Massachusetts from September 1992 to September 1995, specifically the July 1993 in-service injury.  Why or why not?

If the examiner believes another VA examination is required before the above opinion may be rendered, then the AOJ should undertake such development.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for a right hand, wrist, and elbow disability.  If any benefit sought remains denied, provide a SSOC to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


